699 N.W.2d 699 (2005)
473 Mich. 881-886
People
v.
Burke.
No. 128004.
Supreme Court of Michigan.
July 26, 2005.
SC: 128004, COA: 257604.
On order of the Court, the application for leave to appeal the December 20, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether defendant was entitled to jail credit in the amount of time spent in pretrial incarceration in the Grand Traverse County Jail. In all other respects, leave to appeal is DENIED because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.